Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.


Claim Objections
Claim 1 is objected to because of the following informalities:  “each of said time shifted versions” should have been “each of said time shifted versions of energy consumption data” in line 5.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “each of said time shifted versions” should have been “each of said time shifted versions of energy consumption data” in line 8.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “each of said time shifted versions” should have been “each of said time shifted versions of energy consumption data” in line 22.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “said plurality of time shifted versions” should have been “said plurality of time shifted versions of energy consumption data” in line 8.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “said plurality of time shifted versions” should have been “said plurality of time shifted versions of energy consumption data” in lines 11-12.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “said plurality of time shifted versions” should have been “said plurality of time shifted versions of energy consumption data” in lines 18-19.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “said plurality of time shifted versions” should have been “said plurality of time shifted versions of energy consumption data” in line 26.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  “said plurality of time shifted versions” should have been “said plurality of time shifted versions of energy consumption data” in lines 27-28.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  “each of the plurality of time shifted versions” should have been “each of the plurality of time shifted versions of energy consumption data” in line 5.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “each of the plurality of time shifted versions” should have been “each of the plurality of time shifted versions of energy consumption data” in line 8.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  “each of the plurality of time shifted versions” should have been “each of the plurality of time shifted versions of energy consumption data” in line 14.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10873183. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention but worded slightly different. A comparison of independent claim 1 of the current application with independent claim of the US Patent 10873183 provided below.

US Patent 10873183
Claim 1. A system for predicting a time when energy consumption on a grid will exceed normal production capacity, the system comprising: DOCKET: ENER.0134-C843 

a building lag optimizer, configured to receive identifiers for buildings, and configured to generate time shifted versions of energy consumption data for each of said buildings, each of said time shifted versions comprising energy consumption values along with corresponding time and outside temperature values, wherein said energy consumption values within said each of said time shifted versions are shifted by one of a plurality of lag values relative to said corresponding time and outside temperature values, and wherein each of said plurality of lag values is different from other ones of said plurality of lag values, and configured to perform a regression analysis on said each of said time shifted versions to yield corresponding regression 



peak control, coupled to said peak prediction element, configured to receive the time when energy consumption on the grid will exceed normal production capacity, and configured to prepare and commence exceptional measures required to manage the energy consumption.


a building lag optimizer, configured to receive identifiers for buildings, and configured to generate time shifted versions of energy consumption data for each of said buildings, each of said time shifted versions of energy consumption data comprising energy consumption values along with corresponding time and outside temperature values, wherein said energy consumption values within said each of said time shifted versions are shifted by one of a plurality of lag values relative to said corresponding time and outside temperature values, and wherein each of said plurality of lag values is different from other ones of said plurality of lag values, and configured to perform a regression analysis on said each of said time shifted versions of 






peak control, coupled to said peak prediction element, configured to receive the time when energy consumption on the grid will exceed normal production capacity, and configured to prepare and commence exceptional measures required to manage the energy consumption.






Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10153637. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same invention but worded slightly different. A comparison of independent claim 1 of the current application with independent claim of the US Patent 10153637 provided below.

Current Application 16/924476
US Patent 10153637
Claim 1. A system for predicting a time when energy consumption on a grid will exceed normal production capacity, the system comprising: DOCKET: ENER.0134-C843 





a building lag optimizer, configured to receive identifiers for buildings, and configured to generate time shifted versions of energy consumption data for each of said buildings, each of said time shifted versions comprising energy consumption values along with corresponding time and outside temperature 

a peak prediction element, coupled to said building lag optimizer and to weather stores, configured to receive, for each of said buildings, outside temperatures, said corresponding energy lag, and said corresponding regression model parameters, and configured to estimate a cumulative energy consumption for said buildings, and configured to predict the time when energy consumption on the grid will exceed normal production capacity; and 

peak control, coupled to said peak prediction element, configured to receive the time when 


baseline data stores, configured to store a plurality of baseline energy use data sets for buildings corresponding to the grid; 

a building lag optimizer, configured to receive identifiers for said buildings, and configured to retrieve said plurality of baseline energy use data sets from said baseline data stores for said buildings, and configured to generate energy use data sets 






Reply to Office Action of 4/10/18a peak prediction element, coupled to said building lag optimizer and to weather stores, configured to receive, for each of said buildings, outside temperatures, said corresponding energy lag, and said corresponding regression model parameters, and configured to estimate a cumulative energy consumption for said buildings, and configured to predict the time when energy consumption on the grid will exceed normal production capacity; and 

peak control, coupled to said peak prediction element, configured to receive the time 



Short summaries of cited prior arts by the examiner in PTO-892 form but not used in the current rejection:
A. US-20110288692 discloses weather feeds may be used to predict outages and brown outs due to a surge in use (e.g., high temperatures leading to rise in use of power for air-conditioning units).
B. US-20120150707 discloses a building management system that includes a pre-retrofit energy consumption estimator (a “virtual meter”) configured to continuously or periodically estimate what the building property’s energy consumption would have been for a given period (monthly, weekly, or hourly).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116